Case: 21-20311         Document: 00516355203               Page: 1     Date Filed: 06/13/2022




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               June 13, 2022
                                        No. 21-20311
                                                                              Lyle W. Cayce
                                                                                   Clerk
   Jennifer Bridges; Bob Nevens; Maria Trevino; Ricardo
   Zelante; Latricia Blank; et al.,

                                                                     Plaintiffs—Appellants,

                                            versus

   The Methodist Hospital, doing business as Houston
   Methodist; Methodist Health Centers, doing business as
   Houston Methodist The Woodlands Hospital,

                                                                 Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                 USDC 4:21-CV-1774


   Before Jolly, Elrod, and Haynes*, Circuit Judges.
   Per Curiam:**
          Houston Methodist (HM) hospitals imposed a mandatory COVID-19
   vaccination policy on its employees. Plaintiffs, former employees of HM,


          *
              Judge Haynes concurs in the judgment only.
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20311       Document: 00516355203             Page: 2      Date Filed: 06/13/2022




                                        No. 21-20311


   allege that they were fired or were going to be fired for refusing to receive the
   COVID-19 vaccine, as required by the policy. They sued HM for violations
   of federal law and regulations and for wrongful discharge under Texas law.
   The district court granted HM’s motion to dismiss under Rule 12(b)(6), and
   plaintiffs appealed. Because plaintiffs do not demonstrate any error in the
   district court’s judgment on the arguments made in that court but instead
   make an entirely new argument on appeal, we AFFIRM the district court’s
   dismissal of plaintiffs’ complaint.
          On April 1, 2021, Defendant Houston Methodist1 announced a
   mandatory vaccination policy for its employees. The policy was rolled out in
   two phases, the first applying only to management employees and the second
   applying to everyone else. Under the policy, HM required employees to
   either be fully vaccinated (pursuant to either a one- or two-dose vaccine),
   within a certain period of time, or else apply for exemptions based on medical
   condition or sincerely held religious belief. Employees who failed to comply
   with the policy by a certain date—namely, by being vaccinated or qualifying
   for an exemption—were placed on a two-week, unpaid suspension. Failure
   to comply with the policy by the end of the two-week suspension would result
   in immediate dismissal.
          Plaintiffs filed suit on May 28, 2021, in Texas state court. HM
   removed the case to federal court and filed a Rule 12(b)(6) motion to dismiss.
   In response, plaintiffs filed an amended complaint, the operative complaint
   here. The complaint set forth three claims: (1) wrongful discharge under



          1
            Houston Methodist is a hospital system composed of, among other entities,
   defendant-appellee The Methodist Hospital, doing business as Houston Methodist, and
   defendant-appellee Methodist Health Centers, doing business as Houston Methodist The
   Woodlands Hospital. For convenience, we refer to the defendant-appellees in this case as
   Houston Methodist (HM).




                                              2
Case: 21-20311        Document: 00516355203              Page: 3       Date Filed: 06/13/2022




                                          No. 21-20311


   Sabine-Pilot Service, Inc. v. Hauck, 687 S.W.2d 733 (Tex. 1985), for violating
   public policy by forcing plaintiffs to engage in an illegal act; (2) wrongful
   discharge for violating public policy by forcing plaintiffs to receive an
   experimental vaccine; and (3) violations of federal law and regulations,
   including 21 U.S.C. § 360bbb-3, 41 C.F.R. 46.101, 46.102, and 46.116, for
   failure to advise plaintiffs of the risks and benefits of the vaccine and to
   provide an option to accept or refuse the vaccine. HM filed another Rule
   12(b)(6) motion to dismiss, which the district court granted. Plaintiffs appeal
   that decision.2
           This court reviews dismissals under Rule 12(b)(6) de novo. Cicalese v.
   Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019). “To survive a
   motion to dismiss, a complaint must contain sufficient factual matter,
   accepted as true, to ‘state a claim to relief that is plausible on its face.’”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 570 (2007)). A claim for relief may be foreclosed “on the basis
   of a dispositive issue of law.” Neitzke v. Williams, 490 U.S. 319, 326 (1989).
           Plaintiffs appeal only the district court’s dismissal of their second
   claim. They argue that firing an employee for her refusal to receive an
   experimental COVID-19 vaccine violates public policy and merits an
   exception to Texas’s general rule of at-will employment.3 Pointing to the
   Supreme Court of Texas’s decision in Sabine Pilot, 687 S.W.2d at 735,



           2
              HM removed this case to federal court on the basis of federal-question
   jurisdiction, 28 U.S.C. § 1331, which was implicated by the plaintiffs’ claim that HM
   violated federal law and regulations. See 28 U.S.C. § 1441. We have jurisdiction over this
   final decision of the district court under 28 U.S.C. § 1291.
           3
             “The long standing rule in Texas is that employment for an indefinite term may
   be terminated at will and without cause.” Winters v. Hous. Chron. Pub. Co., 795 S.W.2d
   723, 723 (Tex. 1990); see also Safeshred, Inc. v. Martinez, 365 S.W.3d 655, 659 (Tex. 2012).




                                                3
Case: 21-20311        Document: 00516355203              Page: 4       Date Filed: 06/13/2022




                                          No. 21-20311


   plaintiffs ask this court to hold that they have stated a claim for wrongful
   discharge under Texas law.
           In Sabine Pilot, the Supreme Court of Texas recognized an exception
   to the general employment-at-will doctrine. Id. At issue was whether “an
   allegation by an employee that he was discharged for refusing to perform an
   illegal act states a cause of action” for wrongful discharge. Id. at 734. The
   court held that “public policy, as expressed in the laws of this state and the
   United States which carry criminal penalties, requires a very narrow
   exception” to at-will employment. Id. at 735. This narrow exception “covers
   only the discharge of an employee for the sole reason that the employee
   refused to perform an illegal act.” Id.
           Plaintiffs argue that the logic underlying Sabine Pilot’s exception for
   refusals to perform an illegal act should also apply to refusals to receive the
   (at that time) experimental COVID-19 vaccines.
           However, we agree with the district court that plaintiffs’ alleged
   violations of federal law are insufficient to show any violation of public policy
   for purposes of an at-will-employment exception. Indeed, plaintiffs hardly
   protest on appeal. Instead of reasserting their reliance on alleged violations
   of federal law and regulations, plaintiffs have pivoted to alleged violations of
   Texas law and executive orders, and now even equivocate on whether federal
   law supports their claim.4 Federal law does not, and the district court did not
   err in dismissing plaintiffs’ claim.




           4
             We need not reach plaintiffs’ new contentions that Texas law and executive
   orders are the source of a public-policy exception. In light of the principles of federalism
   that chaperone our interpretation of Texas law, hazarding a first guess, on appeal, on the
   meaning of state law is ill-advised.




                                                4
Case: 21-20311      Document: 00516355203            Page: 5   Date Filed: 06/13/2022




                                      No. 21-20311


          We also decline plaintiffs’ invitation to certify this question to the
   Supreme Court of Texas, as plaintiffs did not raise in district court an issue
   worthy of certification. This court’s respect for federal–state comity makes
   it “chary about certifying questions of law absent a compelling reason to do
   so,” Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1247 (5th Cir. 1997),
   and there is no compelling reason to do so here.
                                  *        *         *
          For these reasons, we AFFIRM.




                                           5